 In the Matter of BAKER ICE MACH1NE COMPANY, ET AL., EMPLOYERandLOCAL NO. 250 OF THE UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THEUNITED STATES AND CANADA, PETITIONERIn the MatterOf REFRIGERATION ENGINEERING COMPANY, ET AL., EM-PLOYERandREFRIGERATION FITTERS PROTECTIVE ASSOCIATION, ALSOKNOWN AS LOCAL No.508, PETITIONERCases Nos.21-RC-603 and 21-UA-811, respectively.DecidedOctober5, 1919-DECISIONORDERANDDIRECTION OF ELECTIONUpon petitions duly filed, a consolidated hearing was held in thesecases before Ben Grodsky, hearing officer of the National Labor Rela-tions Board.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The motion todismiss the petition in Case No. 21-RC-603 made at the hearing byRefrigeration Fitters Protective Association and referred to theBoard for decision, is denied for reasons stated hereinafter underparagraph numbered 3.'Upon the entire record in these cases, the Board finds:1.The Employers are engaged in commerce within the meaning orthe National Labor Relations Act.''The Individual Employers In each case are : Baker Ice Machine Company, Los Angeles ;Coldew Corporation,South Gate,Calif. ;Modern Refrigerator Works,Glendale,Calif.Petersen Showcase& Fixture Co.,Los Angeles;RefrigerationEngineeringCompany, LosAngeles;Dell Smith ManufacturingCo., Los Angeles ; Super-Cold Corporation,Los Angeles ;Vering Manufacturing Co., Los Angeles;Vico Refrigeration Manufacturing Co., EagleRock, Calif. ;Ward Refrigeration &ManufacturingCo.,Los Angeles ;Weber Showcase &Fixture Co.,Los Angeles ;and Anderson& Wagner, Inc., Los Angeles.-Followingthe removal of these cases to the Board for decision, Local 508 filed materialin the form of a motion to sever theYork Corporationfrom the proceedings on the groundthat the YorkCorporationhas withdrawn from the Employer'sAssociation and is nolonger represented in collective bargaining matters bythe lattergroup.Pursuant to anOrder to ShowCause,the Board,on September 6, 1949, issued an Order dismissing theinstant petitions as to the York Corporation.-86 N. L. R. B., No. 51.385 386DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The Petitioners are labor organizations claiming to representemployees of the Employer.23.The question concerning representation :In 1946, the Employers signed a contract with the AFL Los AngelesBuilding and Construction Trades Council and its affiliated LocalCraft 11n1ons.3 In the middle of 1947, this contract was extended bythe parties and the termination date set at July 1, 1948.The TradesCouncil, at the time the contract of 1946 was negotiated,' consisted ofthe various craft groups which represented employees working in theEmployers' shops.One of the signatory craft groups was Local UnionNo. 508, United Association of Plumbers, Steam Fitters and Refrig-,eration Fitters of the United States and Canada.During the early-part of 1947, however, Local 508 voted to secede from the United As-sociation and organized "Refrigeration Fitters Protective Association,also known as Local 508." 4 In August 1947, the United Associationsuspended Local 508 and awarded its jurisdiction to a new union, Local250.On April 15, 1948, Local 508 filed the petition in Case No. 21-UA-811, seeking a union-authorization ballot in a multi-employer unit ofrefrigeration fabricators and apprentices.On April 29, Local 508sent a notice to the Employers stating its desire to amend the contractof 1946 as extended.Meanwhile, on April 27, the Building TradesCouncil notified the Employer that it, also, desired to change thecontract and added that it would not take part in negotiations towhich Local 508 was a party. On May 4, the Employers acknowledgedboth communications and stated a desire to negotiate with Local 508as to the refrigeration fabricatorss.On June 11, notices of the electionpending in the UA case were sent to the parties named in that petition.Local 250 received no formal notice of the election.On June 15, Local250 filed petitions for certification covering refrigeration fabricatorsemployed by three of the Employers in single-employer units.5 Sev-eral days later, on June 17, Local 250 made a formal claim to the2Local 250 contended at the bearing that Local 508 is now defunct and that its mem-bership has become affiliated with Local No. 986 of the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America. AFL.We find no meritin this contention.The record shows clearly that Local 508 is in present existence as anorganization for the purposes of collective bargaining and claims to represent the employeesof the Employer.3The Employers collectively comprise the "Refrigeration Manufacturers Association ofSouthern California," for purposes of contract negotiations in the field of collective bar-gaining.The Association conducts negotiations on a multi-employer unit basis throughits executive secretary.A master contract Is signed first by the executive secretary andthen by the individual Employers.There is apparently no delineation of the exactauthority delegated to the Manufacturers Association or its officers by the Employer-members nor is there any provision as to whether or not action by the executive secretarymust beratified bythe members..4SeeNatteroffirConditioning Company of Southern California, et al.,81.N. L. R. B.946.5Cases Nos. 21-RC-376, 377, 378. BAKER ICEMACHINE COMPANY387Employers of successorship rights under the expiring contract.OnJune 18, the union-security authorization election was held and theballots were impounded pending disposition of the petitions filed byLocal 250.A short time thereafter, the Employer informed Local 250that its claim to successorship under the contract could only be decidedby judicial ruling or administrative directive.On July 1, Local 250was notified by the Regional Director for the Twenty-first Regionthat its petitions for single-employer units had been dismissed becausethe units were inappropriate.This action was appealed to the Boardby Local 250.Meanwhile, in July, the Employers and the TradesCouncil signed a new contract for all the crafts previously representedexcept the refrigeration fabricators.On September 28, 1948, theBoard sustained the dismissal of Local 250's petitions.A week afternotification of this action, Local 250 filed the petition in Case No.21-RC-603, covering a multiple-employer unit.This petition andthat in Case No. 21-UA-811 were then consolidated for purposes ofhearing.Local 508 contends that the petition in Case No. 21-RC-603 shouldbe dismissed on the ground that the election results in the UAelection are conclusive, and it maintains that until these resultsare ascertained the Board has no jurisdiction to proceed with therepresentationcase.It further argues that the petition in Case No.21-RC-603 was prematurely filed, and ineffective to nullify the union-security election by raising a question concerning representation.Finally, Local 508 asserts , that Local 250 is guilty of lathes andpurposeful delay.Local 250 contends that it was not given proper notice of the union-security petition and that a question concerning representation hasexisted since a time prior to the filing of the petition in Case No.21-UA-811.The Employers take no position on any of theissues.We find no merit in the argument of Local 250 that it was notgiven proper notice of the union-security election or in its contentionthat a question concerning representation has existed since prior tothat election.It was not until June 15, a date shortly before theelection and after the parties had been formally notified, that Local250 evinced any formal claim to represent any of the employees in-volved in that election.' It is the contention of Local 250 that theTrades Council's action in notifying the Employers that it would notparticipate in negotiations with Local 508 raiseda questionconcern-°Local 250 asserts, in its brief, that its participation inMatter of Air ConditioningCompany of Southern California.,et al.. supra,put both Local 508 and the Employers onnotice of its claim to bargaining rights for the refrigeration industry in that area.Wedo not agree and we find to the contrary.The mere participation in a companion caseinvolving a different class of employees,a different employers'association,and manydifferent individual employers,does not constitute adequate notice of a claim to representthe employees involved in this case. 388DECISIONSOF NATIONALLABOR RELATIONS BOARDing representation and placed the Employers on notice of a unitdispute as well as of Local 250's interest in the matter.But, as theTrades Council did not claim to represent the refrigeration fabri-cators, this argument, too, is without merit.The petitions for single-employer units involving three of the Employers, filed by Local 250on June 15, 1948, were dismissed as requests for inappropriate units.As such they cannot be considered to have raised a question or ques-tions concerning representation within the meaning of the Act asof the time of the union-security referendum.?Although we find that no question concerning representation existedat the time of the election in Case No. 21-UA-811, we do not believethat any useful purpose would be served by the opening of the im-pounded ballots at this time.For the reasons explained below, thequestion decided in that referendum will. be moot unless and untilthe employees in the bargaining unit now decide to retain Local 508as their bargaining representative.Therefore, we shall direct thatthe ballots remain in the custody of the Regional Director of theTwenty-first Region.The contention of Local 508 that the Board lacks jurisdiction in therepresentation case instituted by Local 250, because of the undisclosedresults of the union-security election, is clearly without merit.Thereis no statutory bar to the entertainment of the petition in Case No. 21-RC-603.The Act prohibits the direction of two elections under Sec-tion 9 (c) or two elections under Section 9 (e) in the same bargainingunit within a 12-month period," but we have held that these restric-tions do not preclude the direction of both a union-security referendumand a representation election within 1 year's time.sThe rationaleof that interpretation of the relevant statutory provisions is not con-tested herein by the parties or by our dissenting colleagues.However,Local 508 maintains that the referendum conducted in Case No. 21-UA-811 was dispositive of Local 250's petition for an election ofrepresentatives, and our colleagues argue that under historic Boardpolicy, we should decline to act on any petition for some reasonableperiod until Local 508 has had an opportunity to enjoy the "legitimatefruits," of its assumed victory in the referendum.These argumentsPHowever, in view of the unique situation present by the facts herein and the vigorousprosecution by Local 250 of its claim that a question concerning representation Existedprior to the union-security referendum, we To not believe that the action of the RegionalDirector in impounding the ballots in Case No. 21-UA-Sll was unreasonable.Nor do webelieve that the record shows ally laches or such delay on the part of Local 250 as toinvalidate its petition.8Section 9 (c) (3) provides that No election shall be directed in any bargaining unitor subdivision within which, in the preceding twelve-month period, a valid election shallhave been held."Section 9 (e) (3) dealing with union-security elections, provides that"No election shall be conducted pursuant to this subsection in any bargaining unit or anysubdivision within which, in the preceding twelve-month period, a valid election shallhave been held."SeeMatter of Gilchrist Timber Company,76 N. L. R. B. 1233. BAKER ICE MACHINE COMPANY389`are fallacious, in our opinion, for the precise reason emphasized in thedissenting opinion, i. e., thatthere was no question concerning rep-resentation at the time of the union authorization election,and it wasnot a question concerningrepresentationwhich was resolved in thatreferendum.As dictated by Section 9 (e) of the Act, the only question submittedto the employees in the referendum was whether or not they desired toconfer upon Local 508-which was then their acknowledged bargain-ing agent, as no interested party had effectively claimed otherwise-the specific authority to make a union-shop contract.The employeesdid not vote, and were not given the opportunity to vote, on the morefundamental question whether or not they desired to invest, or reinvest,Local 508 with the authority to represent them for the purposes of col-lective bargaining generally.10Because its purpose was so limited, theelection conducted last year in the Section 9 (e) case affords no properbasis for application of the Board's policy of protecting the status ofcertified representatives.This would be true even if we had ascer-tained and "certified" that a majority of the employees voted "yes" inthe referendum.The Board's traditional policy of foreclosing ques-tions of representation for a year after a certification applies to certifi-cations issued in Section 9 (c) proceedings, in which employees exer-cise, under Board auspices, their basic statutory right todesignate abargaining representative.Once employees have enjoyed this oppor-tunity, there is ample justification, even aside from the statutory banon two elections within a single year, for requiring them to abide bytheir choice for the period of time deemed reasonably necessary toachieve stabilized collective bargaining relationships.h1But we canperceive no justification for denying employees the opportunity to voteon the issue of their representation merely because they have recentlyexercised their franchise as to an entirely different subsidiary issue.The employees in this case have not designated a bargaining represent-ative for several years; they have never, so far as the record shows,elected a bargaining representative under Board auspices.Assuming10Our dissenting colleagues seemto believe that the lesser authority to make a particulartype of contract, which may have been given to Local 508 in theunion-shopreferendum,included the greater authority to serve as the exclusive bargaining agent of the employeesin this unit for other purposes. In our opinion, this assumption is not only refuted bylogic, but is also incompatible with the specific provisions of Section 9 (e), and the distinctplace and function of that subsection in the statutory scheme.We think that Congressclearlyintended,in distinguisling between the general authority to bargain and thespecial authority to make aunion-security contract, to make the latter only supplementaryto,and dependent upon, the former.Whether or not a union's authority to make aunion-shop contract is "ephemeral," as our dissenting colleagues say, it cannot survive thedissipation of theunion'sbasic authority as a statutory bargaining representative.n See, in addition to the case cited in footnote 14 of the dissenting opinion,Matter ofBotany WorstedMills. 41 N. L. It. B. 218, enfd. 133 F. 2d 876(C.A. 3) ; Matter ofCentury Oxford Manufacturing Corporation,,47 N. L. R. B. 835, enfd. 140 F. 2d 541(C.A. 2) ; Matter of Appalachian Electric Power Company,47 N. L. It. B. 821, enfd. 140F. 2d 217 (C. A. 4).867351-50-vol. 8626 390DECISIONS OFNATIONALLABOR RELATIONS BOARDthat these employees did authorize Local 508 to make a particular kindof contract for them, in last year's union-shop referendum, it appearsfrom Local 250's petition that they may now desire to change theirbargaining agent.We believe that it is our clear duty, under Section9 (c) of the Act, to resolve that question concerning the representationof these employees, which is before us in Case No. 21-RC-603.Weshall, accordingly direct an election in which the employees may choosebetween Local 508, Local 250, and no union.We find that a question affecting commerce exists concerning the rep-resentation of employees of the Employers within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employers constitute a unitappropriate for purposes- of collective bargaining within the meaningof Section 9 (b) of the Act:All refrigeration fabricators, and their apprentices, in the shops ofthe Employers, excluding all other employees, and supervisors withinthe meaning of the Act.ORDERUpon the entire record in Case No. 21-UA-811, the National LaborRelations Board hereby orders that the ballots impounded in this caseremain in the custody of the Regional Director for the Twenty-firstRegion until such time as the Board directs further action.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have riot been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining, byLocal No. 250 of the United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the United States BAITER ICEMACHINE COMPANY391and Canada,or by Refrigeration Fitters Protective Association, alsoknown as Local 508, or by neither.MEMBERS MMIuimocic and GRAY, dissenting :We cannot join in the decision of the majority to order an electionof representatives in the face of a legitimate claim on the part of Local508 to the protection of the Act and the established policies of theBoard. In our opinion,the majority,by refusal to ascertain the resultsof the union-security election and to accord any weight to those re-sults, ignores both the equities of the parties and the intent of the Act.There is no dispute as to the facts of this case, but only a sober queryas to whether the Board, through the conclusions of the majority, hasnot largely nullified the intent of Congress to providelabor organiza-tions with a measure of contractual security through the processesof Section 9 (e).Their decision rests upon the grounds that anelection under Section 9 (e) does not bar an election under Section 9(c) and that the latter should now be directed because of the conflict-ing claims of Local 250 and Local 508as to representation of theemployees.While there is no question that elections under bothsections of the.Act may be held in the same 12-month period, themajority, in applying that settled doctrine to the instantI facts, mis-interprets its significance.Certainly the Board, inMatter of Gil-christ Timber Com. any,12did not hold that representatives certifiedunder Section 9 (c) or Section 9 (e) could be challenged at will. Onthe contrary,the decision in that case merely states that a representa-tion election will not necessarily bar a union-security petition filedseveral months later.The majority further holds that because Local 250 was not a partyto the union-security election, the results of that election cannot beheld to be conclusive as to the choice of the employees at the presenttime.This position evades the admitted fact that Local 250 was nota party to the election because at that time it did not have a claim ofrepresentation.The import of the majority decision, therefore, isthat the legitimate fruits of victory in an election under Section 9 (e)may be denied a union through the opportunistic tactics of a rivalorganization which,at the time of that election,had no color of claimto representation of the employees involved.Our colleagues agreethat clearly no question concerning representation existed at the timeof the union-security election ; in fact the Board had to so find beforeauthorizing it.As the legality of that election was not challengedexcept upon that ground, it is equally clear that the impounded ballotsshould have been opened and tabulated. Paradoxically, the majority,12See footnote 9,supra. 392DECISIONSOF NATIONALLABOR RELATIONS BOARDupon finding that there is no merit to the contention that the election!was void, blithely wipes the slate clean on the grounds that to openthe ballots at this time would serve no useful purpose. It is sub-mitted that this does violence to the plain intent of Section 9 (e) andthe Board's repeated affirmations of the importance of stability inbargaining relationships.The majority opinion, by refusal to open the impounded ballots,.in effect, holds that an organization which wins an election underSection 9 (e) gains no rights or protection other than an ephemeralauthority to negotiate a union-security contract.The incongruity ofthis position in the light of the intent of the statute and the often.enunciated policies of this Board, is easily seen.The Board has, as amatter of long standing precedent, held that a union certified as therepresentative of employees has a period of 1 year in which it mayattempt to secure a contract without being harassed by the claims ofother organizations.13The rationale for this period of protection ISclear.Act, it is only reasonable to require that the resultant registering oftheir choice of a bargaining agent not be made subject to immediate-or capricious changes in sentiment.To hold otherwise would not onlysubject the Board to undue administrative difficulties, but would leadto the establishment of conditions destructive of stability in laborrelations." 14Yet our colleagues would deny this same period or anyreasonable period of protected stability to victors in a union-securityelection even though, in Section 9 (e), Congress made unmistakable-its intent to restrict benefits thereunder to unions whose majority status=was unquestioned.Thus, a petitioner under Section 9 (e) must allegeand make an appropriate showing thereof, that 30 percent of the em-ployees in the unit desire the requested authorization.Further, underthe provisions of Section 8 (a) (3), the authorization can be grantedonly upon the affirmative vote ofa majority of those eligible to partici-pate in the election,not merely a majority of those voting as required.by Section 9 (e).To deny protection to a representative thus reaf-firmed is to take the position that compliance with the more rigorous.provisions of Section 9 (e) makes ,,t victorious union's majority support.more questionable.Section 9 (e) states flatly that, upon a petitioner's compliance withthe prerequisites noted above, "the Board shall, if no question of repre-sentation exists, take a secret ballot of such employees, andshall certifythe results thereof to such labor organization and to the employer."'(Emphasis supplied.)The majority opinion offers no adequate jus--" SeeMatter of Con P. Curran Printing Company,67 N. L. R. B. 1419 and cases cited'therein.14Matter ofBohnAluminum and Brass Corporation (Plant #13 andMagnesium-Fabricators), 57 N.L. R. B. 1684, 1686. BAKER ICEMACHINE COMPANY393tification for the refusal of the Board to perform this unqualifiedmandate, but, by giving retroactive protection to this present claim ofLocal 250, effectively deprives Local 508 of a substantial right extantat a time when the rival claim was only a gleam in an organizer's eye.The action of the majority in ordering the representation electiondespite the Board's failure to perform its statutory duty and despiteits prior policy of encouraging bargaining stability, adds confusionand doubt to the status of a successful petitioner under Section 9 (e).It is a reasonable assumption that Local 508 procured a majority of the-eligible voters in the union-security election.15If the result of theelection now directed by our colleagues shows that Local 508 has lostthat majority, the defection is attributable to the actions of the Boardand the dilatory tactics of Local 250. If such a loss of majority.support by Local 508 had resulted from the machinations of an em-ployer, the Board would be unanimous in its protest.It is our considered opinion that the decision of the majority consti-tutes a branch of the statute and of Board Policy.For those reasons,we dissent herein.15Although, of course, it cannot be determined whether Local 508 actually won the UA-electionwithout counting the ballots, the overwhelming statistical odds would indicatethat it did secure a majority of eligible voters, since 96 percent of the union-security,electionsheld in the last fiscal year resulted in a unionvictory.